Exhibit 10.32
Officers’ Deferred Compensation Plan
of
Hudson City Bancorp, Inc.

 
Amended and Restated on December 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I Definitions
    1    
Section 1.1 Acceleration Event
    1  
Section 1.2 Administrator
    1  
Section 1.3 Annual Incentive Compensation means an annual incentive award
payable pursuant to an Annual Incentive Plan
    1  
Section 1.4 Annual Incentive Plan means the Executive Officers’ Annual Incentive
Plan of Hudson City Bancorp, Inc. or the Annual Incentive Plan for Non-Executive
Officers of Hudson City Bancorp, Inc.
    1  
Section 1.5 Base Salary means the annual base salary payable to an Eligible
Officer
    1  
Section 1.6 Beneficiary means the person or persons designated by a Participant
under section 6.3 of the Plan
    1  
Section 1.7 Board
    1  
Section 1.8 Code
    1  
Section 1.9 Company
    1  
Section 1.10 Change in Control Event
    1  
Section 1.11 Committee
    1  
Section 1.12 Compensation means, during any period, the compensation payable to
an Eligible Officer by any Participating Company that is reportable to the
Internal Revenue Service as compensation for such period on Form W-2.
Compensation shall include Base Salary, Annual Incentive Compensation,
Option-Related Compensation and Equity Compensation. Compensation shall not
include amounts that become payable under this Plan
    2  
Section 1.13 Deferred Compensation means the amount of Compensation that a
Participant elects to defer pursuant to the terms of the Plan
    2  
Section 1.14 Disability
    2  
Section 1.15 Effective Date
    2  
Section 1.16 Eligible Officer means an officer of any of the Participating
Companies who is at the level of senior vice president or higher
    2  
Section 1.17 Equity Compensation means, with respect to any Eligible Officer,
that portion of the Eligible Officer’s Compensation, other than Option-Related
Compensation, that is paid to him in Shares or the amount of which is based upon
the value, or increase in value, of a Share
    2  
Section 1.18 Fair Market Value
    2  
Section 1.19 Investment Benchmark
    2  
Section 1.20 ISO Share means a Share acquired upon exercise of an incentive
stock option (within the meaning of section 422 of the Code)
    3  
Section 1.21 Memorandum Account
    3  
Section 1.22 Memorandum Subaccount
    3  
Section 1.23 Option-Related Compensation means, with respect to an option to
purchase Shares that is exercised by paying the entire exercise price therefore
by actual or constructive delivery of Previously Acquired Shares, a number of
Shares equal to the excess of (a) the total number of Shares as to which the
option is exercised, over (b) the number of Shares actually or constructively
delivered in
       

i



--------------------------------------------------------------------------------



 



         
payment of the exercise price and with respect to a stock appreciation right,
the compensation that result from exercise of the stock appreciation right
    3  
Section 1.24 Participant
    3  
Section 1.25 Participating Company
    3  
Section 1.26 Performance-Based Compensation means “performance-based
compensation” within the meaning of section 409A of the Code and the regulations
and other guidance issued thereunder
    3  
Section 1.27 Performance-Based Compensation Deferral Election Period means, with
respect to any Performance-Based Compensation payable for any Service Period,
the portion of the Service Period prior to the earlier of (a) the date that is
one day less than six (6) months before the end of the Service Period to which
such Performance-Based Compensation relates and (b) the date that such
Performance-Based Compensation becomes both substantially certain to be paid and
readily ascertainable; provided, however, that the Participant entitled to such
Performance-Based Compensation performs services continuously from no later than
the date on which the performance criteria are established through the date the
initial deferral election is made
    3  
Section 1.28 Phantom Share means a unit of value that, on any relevant date,
corresponds to the Fair Market Value of a Share
    3  
Section 1.29 Plan
    4  
Section 1.30 Previously Acquired Share
    4  
Section 1.31 Share
    4  
Section 1.32 Separation from Service means, with respect to a Participant, the
Participant’s separation from service within the meaning of section 409A of the
Code and the regulations and other guidance issued thereunder
    4  
Section 1.33 Service Period means any period of at least one (1) year in respect
of which Performance-Based Compensation is payable
    4  
Section 1.34 Service Recipient
    4  
Section 1.35 Unforeseeable Emergency
    4    
Article II Participation
    4    
Section 2.1 Election to Participate
    4  
Section 2.2 Election to Defer Base Salary
    5  
Section 2.3 Election to Defer Annual Incentive Compensation
    5  
Section 2.4 Election to Defer Equity Compensation
    6  
Section 2.5 Election to Defer Option-Related Compensation
    7  
Section 2.6 Changes in Participation
    7    
Article III Accounting for Deferred Amounts
    9    
Section 3.1 In General
    9  
Section 3.2 Adjustments to Memorandum Accounts
    9  
Section 3.3 Vesting
    11  
Section 3.4 Investment in Phantom Shares
    11    
Article IV Trust
    11    
Section 4.1 Establishment of Trust
    11  
Section 4.2 Contributions to Trust; Investments
    11  

ii



--------------------------------------------------------------------------------



 



         
Section 4.3 Unfunded Character of Plan
    12    
Article V Life Insurance
    12    
Section 5.1 Authority to Purchase Life Insurance
    12  
Section 5.2 Cooperation to Effect Purchases
    12  
Section 5.3 Ownership of Policies
    12  
Section 5.4 Effect of Termination of Participation
    13    
Article VI Distributions
    13    
Section 6.1 Early Distributions
    13  
Section 6.2 Scheduled Distributions to Participants
    15  
Section 6.3 Distributions to Beneficiaries
    16  
Section 6.4 Mandatory Cashout of Small Balances
    17  
Section 6.5 Restrictions on Payments to Specified Employees
    17  
Section 6.6 One-Time Change of Elections
    17    
Article VII Administration
    17    
Section 7.1 Administrator
    17  
Section 7.2 Committee Responsibilities
    18  
Section 7.3 Claims Procedure
    19  
Section 7.4 Claims Review Procedure
    19  
Section 7.5 Other Administrative Provisions
    20    
Article VIII Amendment And Termination
    21    
Section 8.1 Amendment by the Company
    21  
Section 8.2 Termination
    21  
Section 8.3 Amendment or Termination by Other Companies
    21    
Article IX Miscellaneous Provisions
    22    
Section 9.1 Notice and Election
    22  
Section 9.2 Construction and Language
    22  
Section 9.3 Headings
    22  
Section 9.4 Non-Alienation of Benefits
    22  
Section 9.5 Indemnification
    23  
Section 9.6 Severability
    23  
Section 9.7 Waiver
    23  
Section 9.8 Governing Law
    23  
Section 9.9 Withholding
    23  
Section 9.10 No Deposit Account
    24  
Section 9.11 Rights of Participants
    24  
Section 9.12 Status of Plan under ERISA
    24  
Section 9.13 Successors and Assigns
    24  
Section 9.14 Non-dilution Provisions
    24  
Section 9.15 Compliance with Section 409A of the Code
    25  

iii



--------------------------------------------------------------------------------



 



Officers’ Deferred Compensation Plan
of
Hudson City Bancorp, Inc.
Article I
Definitions
The following definitions shall apply for the purposes of this Plan unless a
different meaning is clearly indicated by the context:
          Section 1.1 Acceleration Event means, with respect to a Participant,
any of the events described in section 6.1 on the basis of which the
Administrator may permit acceleration of the payment of the balance credited to
the Participant’s Memorandum Account.
          Section 1.2 Administrator means any person, committee, corporation or
organization appointed by the Committee to perform the responsibilities assigned
to the Administrator hereunder.
          Section 1.3 Annual Incentive Compensation means an annual incentive
award payable pursuant to an Annual Incentive Plan.
          Section 1.4 Annual Incentive Plan means the Executive Officers’ Annual
Incentive Plan of Hudson City Bancorp, Inc. or the Annual Incentive Plan for
Non-Executive Officers of Hudson City Bancorp, Inc.
          Section 1.5 Base Salary means the annual base salary payable to an
Eligible Officer.
          Section 1.6 Beneficiary means the person or persons designated by a
Participant under section 6.3 of the Plan.
          Section 1.7 Board means the Board of Directors of the Company.
          Section 1.8 Code means the Internal Revenue Code of 1986 (including
the corresponding provisions of any succeeding law).
          Section 1.9 Company means Hudson City Bancorp, Inc. or any successor
thereto.
          Section 1.10 Change in Control Event means, with respect to a
Participant: (a) a change in ownership of the Participant’s Service Recipient;
(b) a change in effective control of the Participant’s Service Recipient; or
(c) a change in the ownership of a substantial portion of the assets of the
Participant’s Service Recipient. The existence of a Change in Control Event
shall be determined by the Administrator in accordance with section 409A of the
Code and the regulations and other guidance issued thereunder.
          Section 1.11 Committee means the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



          Section 1.12 Compensation means, during any period, the compensation
payable to an Eligible Officer by any Participating Company that is reportable
to the Internal Revenue Service as compensation for such period on Form W-2.
Compensation shall include Base Salary, Annual Incentive Compensation,
Option-Related Compensation and Equity Compensation. Compensation shall not
include amounts that become payable under this Plan.
          Section 1.13 Deferred Compensation means the amount of Compensation
that a Participant elects to defer pursuant to the terms of the Plan.
          Section 1.14 Disability means, with respect to a Participant, (a) any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of at least twelve
(12) months and as a result of which either: (i) the Participant is unable to
engage in any substantial gainful activity or (ii) the Participant has been
receiving income replacement benefits for a period of at least three (3) months
under an accident and health plan covering employees of the Participant’s
employer or (b) a determination by the Social Security Administration of total
disability. The existence of a Disability shall be determined by the
Administrator in accordance with section 409A of the Code and the regulations
and other guidance issued thereunder.
          Section 1.15 Effective Date means December 31, 2008.
          Section 1.16 Eligible Officer means an officer of any of the
Participating Companies who is at the level of senior vice president or higher.
          Section 1.17 Equity Compensation means, with respect to any Eligible
Officer, that portion of the Eligible Officer’s Compensation, other than
Option-Related Compensation, that is paid to him in Shares or the amount of
which is based upon the value, or increase in value, of a Share.
          Section 1.18 Fair Market Value means, with respect to a Share on a
specified date:
          (a) the final reported sales price on the date in question (or if
there is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which the Shares are listed or admitted to
trading; or
          (b) if the Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotations System, or, if
no such quotation is provided, on another similar system, selected by the
Committee, then in use; or
          (c) if sections 1.18(a) and (b) are not applicable, the fair market
value of a Share as the Administrator may determine.
          Section 1.19 Investment Benchmark means a hypothetical investment
classification in which a Participant’s Memorandum Account shall be deemed to be
invested for

2



--------------------------------------------------------------------------------



 



purposes of crediting or charging earnings, losses, appreciation or depreciation
with respect to the Participant’s Memorandum Account, in accordance with section
3.2.
          Section 1.20 ISO Share means a Share acquired upon exercise of an
incentive stock option (within the meaning of section 422 of the Code).
          Section 1.21 Memorandum Account means, with respect to a Participant,
a bookkeeping account maintained by the Company to which is credited the amount
of the Participant’s Deferred Compensation, together with any earnings and
appreciation thereon, and against which are charged any losses, depreciation or
distributions thereof, pursuant to Article III.
          Section 1.22 Memorandum Subaccount means, with respect to a
Participant, a portion of the Participant’s Memorandum Account that is
separately accounted for by the Company due to the application of unique
provisions relating to the applicable distribution schedule or Investment
Benchmark(s).
          Section 1.23 Option-Related Compensation means, with respect to an
option to purchase Shares that is exercised by paying the entire exercise price
therefore by actual or constructive delivery of Previously Acquired Shares, a
number of Shares equal to the excess of (a) the total number of Shares as to
which the option is exercised, over (b) the number of Shares actually or
constructively delivered in payment of the exercise price and with respect to a
stock appreciation right, the compensation that result from exercise of the
stock appreciation right.
          Section 1.24 Participant means an Eligible Officer who has a
Memorandum Account under the Plan.
          Section 1.25 Participating Company means the Company, Hudson City
Savings Bank and any other company which, with the prior approval of the Board,
may adopt this Plan.
          Section 1.26 Performance-Based Compensation means “performance-based
compensation” within the meaning of section 409A of the Code and the regulations
and other guidance issued thereunder.
          Section 1.27 Performance-Based Compensation Deferral Election Period
means, with respect to any Performance-Based Compensation payable for any
Service Period, the portion of the Service Period prior to the earlier of
(a) the date that is one day less than six (6) months before the end of the
Service Period to which such Performance-Based Compensation relates and (b) the
date that such Performance-Based Compensation becomes both substantially certain
to be paid and readily ascertainable; provided, however, that the Participant
entitled to such Performance-Based Compensation performs services continuously
from no later than the date on which the performance criteria are established
through the date the initial deferral election is made.
          Section 1.28 Phantom Share means a unit of value that, on any relevant
date, corresponds to the Fair Market Value of a Share.

3



--------------------------------------------------------------------------------



 



          Section 1.29 Plan means the Officers’ Deferred Compensation Plan of
Hudson City Bancorp, Inc.
          Section 1.30 Previously Acquired Share means, with respect to a
Participant on any date: (a) a Share (other than an ISO Share) that was acquired
by the Participant more than six (6) months prior to such date and has been held
by the Participant continuously since such acquisition and (b) an ISO Share that
was acquired by the Participant upon the exercise, at least one year prior to
such date, of an incentive stock option (within the meaning of section 422 of
the Code) that was granted to him at least two (2) years prior to such date and
has been held by the Participant continuously since such acquisition.
          Section 1.31 Share means a share of Common Stock, par value $.01 per
share, of the Company.
          Section 1.32 Separation from Service means, with respect to a
Participant, the Participant’s separation from service within the meaning of
section 409A of the Code and the regulations and other guidance issued
thereunder.
          Section 1.33 Service Period means any period of at least one (1) year
in respect of which Performance-Based Compensation is payable.
          Section 1.34 Service Recipient means with respect to a Participant on
any date: (a) the corporation for which the Participant is performing services
on such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in section 1.35(a) or (b); or (d) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
section 1.35(a) or (b).
          Section 1.35 Unforeseeable Emergency means, with respect to a
Participant, a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse or a dependent
(within the meaning of section 152(e) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The existence of an Unforeseeable Emergency shall be determined
by the Administrator in accordance with section 409A of the Code and the
regulations and other guidance issued thereunder.
Article II
Participation
          Section 2.1 Election to Participate.
          (a) Any Eligible Officer may elect to become a Participant in the Plan
by submitting to the Administrator a written election, on a form prescribed by
the Administrator, to defer the receipt of all or any portion of his
Compensation; provided, however, that no Participant shall be permitted to defer
receipt of any amount that is required to be withheld and remitted to any
federal, state or local taxing authority pursuant to any requirement for the

4



--------------------------------------------------------------------------------



 



collection of tax at the source or that is required to fund any contribution or
premium payment or co-payment required of the Participant as a condition of
participation in any employee benefit plan maintained by the Company or any
other Participating Company at the time the election is made. An Eligible
Officer who elects to become a Participant may make separate deferral elections
as to the amount or percentage (if any) of Base Salary, Annual Incentive
Compensation, Equity Compensation and/or Option-Related Compensation to defer.
The Administrator may deny participation to any Eligible Officer whose initial
election to become a Participant does not contemplate the deferral of a minimum
of such amount as the Administrator in his discretion may prescribe.
          Section 2.2 Election to Defer Base Salary.
          (a) An election to defer Base Salary shall specify the amount or
percentage of each payment of Base Salary to be deferred. Any such election
shall be made on or before the last day of any calendar year and shall be
effective for Base Salary earned in respect of service performed in the calendar
year following the calendar year in which such election is made and all
subsequent calendar years unless the Participant’s status as an Eligible Officer
ceases or the Participant elects a change in the rate of deferral pursuant to
section 2.6; provided, however, that an initial election to defer Base Salary
made by an Eligible Officer and filed with the Administrator during the thirty
(30) day period immediately following the later of the Effective Date or the
date the individual first becomes eligible to participate in the Plan shall take
effect with the first payment of Base Salary that relates to service performed
after such election is made, or such later date as the Eligible Officer shall
specify in his election. An election (or deemed election if a Participant does
not elect a change in the rate of deferral pursuant to section 2.6) to defer
Base Salary shall be irrevocable as of the last day on which it may be made.
          (b) Acceptance of an election to defer Base Salary shall not be held
or construed as a guarantee that any conditions precedent to the payment thereof
(including but not limited to continued employment) will be met or the amount to
be deferred will in fact be earned. In the event the dollar amount of Base
Salary actually paid is less than the dollar amount for which a deferral
election has been made, the election shall be deemed effective to defer the
maximum permissible amount.
          Section 2.3 Election to Defer Annual Incentive Compensation.
          (a) An election to defer Annual Incentive Compensation shall specify
the amount or percentage of the Annual Incentive Compensation to be deferred.
Any such election shall be made:
     (i) If the Annual Incentive Compensation constitutes Performance-Based
Compensation and the Administrator, in its sole discretion, permits, (A) during
the Performance-Based Compensation Deferral Election Period, and shall be
effective for Annual Incentive Compensation earned in respect of service
performed during the Service Period in which it is made and all subsequent
Service Periods unless the Participant’s status as an Eligible Officer ceases or
the Participant elects a change in the rate of deferral pursuant to section 2.6;
or (B) at any other time and/or under any other circumstances, and shall be
effective for Annual Incentive Compensation earned in respect of service during
the Service

5



--------------------------------------------------------------------------------



 



Period immediately following the Service Period in which it is made and all
subsequent Service Periods unless the Participant’s status as an Eligible
Officer ceases or the Participant elects a change in the rate of deferral
pursuant to section 2.6.
     (ii) In all other cases, on or before the last day of any calendar year and
shall be effective for Annual Incentive Compensation earned in respect of
service performed in the calendar year following the calendar year in which such
election is made and all subsequent calendar years unless the Participant’s
status as an Eligible Officer ceases or the Participant elects a change in the
rate of deferral pursuant to section 2.6; provided, however, that an initial
election to defer Annual Incentive Compensation made by an Eligible Officer and
filed with the Administrator during the thirty (30) day period immediately
following the later of the Effective Date or the date the individual first
becomes eligible to participate in the Plan shall take effect with the first
payment of Annual Incentive Compensation that relates to service performed after
such election is made, or such later date as the Eligible Officer shall specify
in his election.
An election (or deemed election if a Participant does not elect a change in the
rate of deferral pursuant to section 2.6) to defer Annual Incentive Compensation
shall be irrevocable as of the last day on which it may be made.
          (b) Acceptance of an election to defer Annual Incentive Compensation
shall not be held or construed as a guarantee that any conditions precedent to
the payment thereof (including but not limited to continued employment) will be
met or the amount to be deferred will in fact be earned. In the event the dollar
amount of Annual Incentive Compensation actually paid is less than the dollar
amount for which a deferral election has been made, the election shall be deemed
effective to defer the maximum permissible amount.
          Section 2.4 Election to Defer Equity Compensation.
          (a) An election to defer Equity Compensation shall specify the amount
or percentage of the Equity Compensation to be deferred. Any such election shall
be made:
     (i) If Equity Compensation constitutes Performance-Based Compensation and
the Administrator, in its sole discretion, permits, (A) during the
Performance-Based Compensation Deferral Election Period, and shall be effective
for Equity Compensation earned in respect of service performed during the
Service Period in which it is made and all subsequent Service Periods unless the
Participant’s status as an Eligible Officer ceases or the Participant elects a
change in the rate of deferral pursuant to section 2.6; or (B) at any other time
and/or under any other circumstances, and shall be effective for Equity
Compensation earned in respect of service during the Service Period immediately
following the Service Period in which it is made and all subsequent Service
Periods unless the Participant’s status as an Eligible Officer ceases or the
Participant elects a change in the rate of deferral pursuant to section 2.6.

6



--------------------------------------------------------------------------------



 



     (ii) In all other cases, on or before the last day of any calendar year and
shall be effective for Equity Compensation awarded and earned in respect of
service performed during the calendar year following the calendar year in which
such election is made and all subsequent calendar years unless the Participant’s
status as an Eligible Officer ceases or the Participant elects a change in the
rate of deferral pursuant to section 2.6; provided, however, that an initial
election to defer Equity Compensation made by an Eligible Officer and filed with
the Administrator during the thirty (30) day period immediately following the
later of the Effective Date or the date the individual first becomes eligible to
participate in the Plan shall take effect with the first payment of Equity
Compensation that relates to service performed after such election is made, or
such later date as the Eligible Officer shall specify in his election.
An election (or deemed election if a Participant does not elect a change in the
rate of deferral pursuant to section 2.6) to defer Equity Compensation shall be
irrevocable as of the last day on which it may be made.
          (b) Acceptance of an election to defer Equity Compensation shall not
be held or construed as a guarantee that any conditions precedent to the payment
thereof (including but not limited to continued employment) will be met or the
amount to be deferred will in fact be earned. In the event the dollar amount or
value of Equity Compensation actually paid is less than the dollar amount for
which a deferral election has been made, the election shall be deemed effective
to defer the maximum permissible amount.
          Section 2.5 Election to Defer Option-Related Compensation.
          No person shall elect to defer Option-Related Compensation until such
time as the Plan is amended to provide for such elections.
          Section 2.6 Changes in Participation.
          (a) An election by a Participant pursuant to section 2.2 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, one or more times, by written election filed
with the Administrator, increase or decrease the portion of his Base Salary to
be deferred, or discontinue such deferral altogether. Such election shall be
effective for Base Salary payable for service rendered after the end of the
calendar year in which such election is filed with the Administrator; provided,
however, that if an election provides for the decrease or discontinuance of the
Participant’s deferral of Base Salary and is made on account of an Acceleration
Event, such election shall, to the extent permitted under section 409A of the
Code, be effective with respect to Base Salary payable after the filing of such
election.
          (b) An election by a Participant pursuant to section 2.3 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, one or more times, by written election filed
with the Administrator, increase or decrease the portion of his Annual Incentive
Compensation to be deferred, or discontinue such deferral altogether in
accordance with the following:

7



--------------------------------------------------------------------------------



 



     (i) If Annual Incentive Compensation constitutes Performance-Based
Compensation and the Administrator, in its sole discretion, permits elections
pursuant to section 2.3(a)(i), (A) an election that is made during a
Performance-Based Compensation Deferral Election Period shall be effective
commencing with Annual Incentive Compensation earned in respect of the Service
Period in which it is filed with the Administrator; and (B) an election at any
other time and/or under any other circumstances shall be effective commencing
with Annual Incentive Compensation earned in respect of the Service Period
following the Service Period in which it is filed with the Administrator; and
     (ii) In all other cases, an election shall be effective for Annual
Incentive Compensation payable for service rendered after the end of the
calendar year in which such election is filed with the Administrator;
provided, however, that if an election provides for the decrease or
discontinuance of the Participant’s deferral of Annual Incentive Compensation
and is made on account of an Acceleration Event, such election shall, to the
extent permitted under section 409A of the Code, be effective with respect to
Annual Incentive Compensation payable after the filing of such election.
          (c) An election by a Participant pursuant to section 2.4 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, one or more times, by written election filed
with the Administrator, increase or decrease the portion of his Equity
Compensation to be deferred, or discontinue such deferral altogether in
accordance with the following:
     (i) If Equity Compensation constitutes Performance-Based Compensation and
the Administrator, in its sole discretion, permits elections pursuant to section
2.4(a)(i), (A) an election that is made during a Performance-Based Compensation
Deferral Election Period shall be effective commencing with Equity Compensation
earned in respect of the Service Period in which it is filed with the
Administrator; and (B) an election at any other time and/or under any other
circumstances shall be effective commencing with Equity Compensation earned in
respect of the Service Period following the Service Period in which it is filed
with the Administrator; and
     (ii) In all other cases, an election shall be effective for Equity
Compensation awarded and earned for service rendered after the end of the
calendar year in which such election is filed with the Administrator;
provided, however, that if an election provides for the decrease or
discontinuance of the Participant’s deferral of Equity Compensation and is made
on account of an Acceleration Event, such election shall, to the extent
permitted under section 409A of the Code, be effective with respect to Equity
Compensation payable after the filing of such election.
          (d) In the event that a Participant ceases to be an Eligible Officer
or in the event that an Eligible Officer ceases to defer receipt of his
Compensation, the balance in his Memorandum Account shall continue to be
adjusted in accordance with Article III. An Eligible

8



--------------------------------------------------------------------------------



 



Officer who has filed a written election to cease deferring receipt of any
portion of his Compensation may thereafter again file an election to defer
receipt of his Compensation in the manner described in sections 2.2 through 2.6.
Article III
Accounting for Deferred Amounts
          Section 3.1 In General.
          The Administrator shall maintain a separate Memorandum Account for
each Participant and may establish within such Memorandum Account two or more
Memorandum Subaccounts as may be necessary or appropriate to properly administer
the Plan, including, but not limited to:
          (a) A separate Memorandum Subaccount for each portion of a
Participant’s Memorandum Account to which a unique distribution schedule is
applicable;
          (b) A separate Memorandum Subaccount for that portion of a
Participant’s Memorandum Account that is attributable to Base Salary, Annual
Incentive Compensation, Equity Compensation and/or Option-Related Compensation
that has been deferred; and
          (c) A separate Memorandum Subaccount for that portion of a
Participant’s Memorandum Account that is required to be adjusted for earnings
and losses on the basis of an Investment Benchmark that is different from the
Investment Benchmark(s) applicable to other portions of the Memorandum Account.
Credits, charges, and other adjustments to each Participant’s Memorandum Account
and any Memorandum Subaccounts shall be made in accordance with this
Article III. Neither the Company nor any Participating Company shall fund its
liability for the balances credited to a Memorandum Account or Memorandum
Subaccount, but each shall reflect its liability for such balances on its books.
          Section 3.2 Adjustments to Memorandum Accounts.
          (a) Each Participant’s Memorandum Account and applicable Memorandum
Subaccount(s) shall be credited with amounts of Compensation deferred by the
Participant as of the date on which such Compensation would have been paid to
the Participant in the absence of a deferral election. For purposes of this
section 3.2(a):
     (i) Equity Compensation consisting of Shares or other property which would
be taxable for federal income tax purposes pursuant to section 83 of the Code
that is being deferred shall be credited as of the date on which such Shares or
other property become vested or, if later, the date on which such Shares or
other property are contractually required to be transferred to the Participant;
and
     (ii) Option-Related Compensation that is being deferred shall be credited
as of the earliest date on which all actions have been taken and conditions
satisfied to effectively exercise the related options;

9



--------------------------------------------------------------------------------



 



all as determined by the Administrator, whose determination shall be conclusive
and binding in the absence of manifest error.
          (b) Each Participant’s Memorandum Account shall be adjusted to reflect
the amount of earnings, losses, appreciation or depreciation, as appropriate
that would result if the balances credited to the Participant’s Memorandum
Account were actually invested in Investment Benchmarks according to the
following guidelines:
     (i) That portion of a Participant’s Memorandum Account that is attributable
to the deferral of Option-Related Compensation shall at all times be deemed to
be invested in Phantom Shares. The number of Phantom Shares credited in
connection with each deferral of Option-Related Compensation shall be equal to
the number of Shares corresponding to the Option-Related Compensation that is
being deferred. Additional Phantom Shares shall be credited to account for any
stock dividends to holders of record of Shares in an amount equal to the product
of (A) the number of Shares issued as a stock dividend to the holder of record
of one Share, multiplied by (B) the number of Phantom Units credited to the
Participant’s Memorandum Account as of the record date for the stock dividend.
Additional Phantom Shares shall be credited to account for cash dividends paid
to holders of record of Shares in an amount equal to the quotient of (A) the
cash dividend per Share multiplied by the number of Phantom Shares credited to
the Participant’s Memorandum Account as of the record date for the cash
dividend, divided by (B) the Fair Market Value of a Share on the payment date
for the cash dividend.
     (ii) That portion of a Participant’s Memorandum Account that is
attributable to the deferral of Equity Compensation shall be deemed to be
invested in Phantom Shares.
     (iii) Any portion of the Participant’s Memorandum Account that is not
subject to section 3.2(b)(i) or (ii) shall be deemed to be invested in such
Investment Benchmarks as the Participant, by notice given in such form and
manner and subject to such terms, conditions and procedures as the Administrator
may prescribe, shall designate from time to time. If one of the Investment
Benchmarks is Phantom Shares, such terms, conditions and procedures shall be
designed to prevent the occurrence of non-exempt short-swing transactions
described in section 16 of the Securities Exchange Act of 1934, as amended, to
assure compliance with the Company’s securities trading policy and applicable
federal and state securities laws, and unless otherwise determined by the
Administrator, to permit the Company to account for its liability with respect
to such portion of the Memorandum Account on the basis of EITF 94-6 or
corresponding guidance in subsequent accounting standards.
          (c) The Memorandum Account established for each Participant shall be
adjusted from time to time, but in no event less frequently than monthly, to
reflect:
     (i) credits of Deferred Compensation;

10



--------------------------------------------------------------------------------



 



     (ii) credits reflecting income, dividends and appreciation attributable to
the applicable Investment Benchmarks;
     (iii) charges for losses or depreciation attributable to the applicable
Investment Benchmarks; and
     (iv) charges for payments to the Participant or his Beneficiary.
Except to the extent otherwise provided by the Administrator, all such
adjustments in respect of activity during a month shall be made as of the last
business day of each month.
          Section 3.3 Vesting.
          Subject to section 5.3, all amounts credited to a Participant’s
Memorandum Account shall be 100% vested at all times.
          Section 3.4 Investment in Phantom Shares.
          Any Deferred Compensation invested in Phantom Shares (whether at the
election of the Participant or as required by section 3.2(b) or otherwise) shall
remain invested in Phantom Shares until the balance attributable thereto is
distributed in accordance with section 6.2(c).
Article IV
Trust
          Section 4.1 Establishment of Trust.
          The Company may establish a trust fund which may be used to accumulate
funds to satisfy benefit liabilities to Participants, former Participants and
their Beneficiaries under the Plan; provided, however, that the assets of such
trust shall be subject to the claims of the creditors of the Company in the
event that it is determined that the Company is insolvent; and provided,
further, that the trust agreement shall contain such terms, conditions and
provisions as shall be necessary to cause the Company to be considered the owner
of the trust fund for federal, state or local income tax purposes with respect
to all amounts contributed to the trust fund or any income attributable to the
investments of the trust fund. The Company shall pay all costs and expenses
incurred in establishing and maintaining such trust. Any payments made to a
Participant, former Participant or Beneficiary from a trust established under
this section 4.1 shall offset payments which would otherwise be payable by the
Company in the absence of the establishment of such trust. Any such trust will
conform to the terms of the model trust prescribed by Revenue Procedure 92-64,
as the same may be modified from time to time.
          Section 4.2 Contributions to Trust; Investments.
          If a trust is established in accordance with section 4.1, each
Participating Company shall make contributions to such trust in such amounts and
at such times as may be specified by the Committee or required pursuant to the
terms of any trust agreement between the Company and the trustee that has been
authorized by the Committee.

11



--------------------------------------------------------------------------------



 



          Section 4.3 Unfunded Character of Plan.
          Notwithstanding the establishment of a trust pursuant to section 4.1,
the Plan shall be unfunded. Any liability of the Company or another
Participating Company to any person with respect to benefits payable under the
Plan shall be based solely upon such contractual obligations, if any, as shall
be created by the Plan, and shall give rise only to a claim against the general
assets of the Company or such Participating Company. No such liability shall be
deemed to be secured by any pledge or any other encumbrance on any specific
property of the Company or a Participating Company.
Article V
Life Insurance
          Section 5.1 Authority to Purchase Life Insurance.
          To assist it in meeting its financial obligations under the Plan, the
Company may purchase and hold, or may cause the trustee of a trust described in
Article IV to purchase and hold, insurance on the life or lives of such
Participant or Participants in such amounts as the Committee may determine. By
electing to defer Compensation under the Plan, a Participant shall be deemed to
have authorized and consented to such purchase.
          Section 5.2 Cooperation to Effect Purchases.
          Each Participant shall take such actions (including but not limited to
submitting to such physical examinations, providing such medical information and
executing such applications, consents to the purchase of insurance and other
documents and instruments) as the Administrator may reasonably request to
facilitate the purchase of insurance authorized by the Committee. Any person who
fails or refuses to cooperate in the purchase of such insurance may, in the
discretion of the Committee, be denied the right of future participation in the
Plan, such denial to be effected in a manner that complies with the requirements
of section 409A of the Code. No person shall be denied eligibility to
participate in the Plan solely because he is deemed uninsurable by the carrier
or carriers designated by the Committee.
          Section 5.3 Ownership of Policies.
          The Company (or, if applicable, a trust described Article IV) shall be
the legal owner of any life insurance policies purchased under the Plan and
shall have and enjoy all of the incidents of ownership, including, but not
limited to, the right to cancel, surrender, extend or assign the policy in whole
or in part, the right to exercise borrowing privileges against the cash value of
the policy, the right designate the beneficiary of any death benefit proceeds
that may become payable thereunder, the right to receive policy dividends, the
right to exercise voting rights with respect to all matters on which the holder
of the policy may vote, and, in the case of a mutual insurance company, the
right to participate in and receive and hold any proceeds distributed in
relation to the policy in connection with any demutualization transaction. In no
event shall the Participant, his Beneficiary or his heirs, successors or assigns
have any rights in, to or under any such policy, including but not limited to
the right to receive any portion of any death benefit proceeds that may be
payable upon the death of the Participant. In the event that

12



--------------------------------------------------------------------------------



 



the Participant, his designated Beneficiary or any of his heirs, successors or
assigns attempts to challenge the rights of the Company (or, if applicable, a
trust described Article IV), then, in addition to any other rights and remedies
that may be available, any balance credited to the Participant’s Memorandum
Account that is then unpaid shall be forfeited.
          Section 5.4 Effect of Termination of Participation.
          Neither the cessation of a Participant’s performance of service for
the Company or any Participating Company, nor the cessation of a Participant’s
deferrals of Compensation under the Plan, nor the complete distribution of the
balance credited to the Participant’s Memorandum Account shall have any effect
on the authority of the Company (or, if applicable, a trust described Article
IV) to continue any life insurance policy then in effect on the life of such
Participants for such future period as the Committee may determine, including
but not limited to the period extending through the date of the Participant’s
death.
Article VI
Distributions
          Section 6.1 Early Distributions.
          (a) If a Participant suffers an Unforeseeable Emergency, the
Administrator may, in its sole discretion, allow such Participant to obtain a
lump sum withdrawal of an amount credited to his Memorandum Account that does
not exceed the amount necessary to alleviate the Unforeseeable Emergency.
          (b) To the extent such Participant has filed a written election with
the Administrator to receive a distribution from his Memorandum Account upon his
Disability, if a Participant suffers a Disability, the Administrator shall pay
to the Participant, in lump sum, the amount credited to his Memorandum Account.
          (c) To the extent required to comply with the terms of a domestic
relations order (within the meaning of section 414(p) of the Code) directed to
and served upon the Plan, the Administrator may direct the payment of all or any
portion of the balance credited to a Participant’s Memorandum Account at any
time or in accordance with any payment schedule set forth in said order.
          (d) To the extent necessary for any Federal officer or employee in the
executive branch to comply with an ethics agreement with the Federal government,
the Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times otherwise
provided in the Plan.
          (e) To the extent reasonably necessary to avoid the violation of an
applicable Federal, state, local, or foreign ethics law or conflicts of interest
law, the Administrator may permit the distribution of all or a portion of the
balance credited to a Participant’s Memorandum Account earlier than the times
otherwise provided in the Plan, in accordance with section 409A of the Code and
the regulations and other guidance issued thereunder.

13



--------------------------------------------------------------------------------



 



          (f) To the extent necessary to pay the Federal Insurance Contributions
Act tax imposed under section 3103, section 3121(a) and section 3121(v)(2) of
the Code on Deferred Compensation (the “FICA amount”), to pay the income tax at
source on wages imposed under section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA amount, or to pay the additional income tax at
source on wages attributable to the pyramiding section 3401 wages and taxes, the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times otherwise
provided in the Plan, in accordance with section 409A of the Code and the
regulations and other guidance issued thereunder.
          (g) To the extent necessary to pay state, local or foreign tax
obligations arising from participation in the Plan that apply to an amount of
Deferred Compensation before the amount is paid or made available to the
Participant or to pay the income tax at source on wages imposed under section
3401 as a result of such payment and to pay the additional income tax at source
on wages imposed under section 3401 attributable to such additional section 3401
wages, the Administrator may permit the distribution of all or a portion of the
balance credited to a Participant’s Memorandum Account earlier than the times
otherwise provided in the Plan, in accordance with section 409A of the Code and
the regulations and other guidance issued thereunder.
          (h) To the extent necessary to satisfy a debt of the Participant to a
Service Recipient, where such debt is incurred in the ordinary course of the
service relationship between the Service Recipient and the Participant, the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times otherwise
provided in the Plan if the entire amount of reduction in any of the Service
Recipient’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.
          (i) The Administrator may permit the distribution of all or a portion
of the balance credited to a Participant’s Memorandum Account earlier than the
times otherwise provided in the Plan where such payments occur as part of an
arm’s length settlement between the Participant and the Service Recipient of an
arm’s length, bona fide dispute as to the Participant’s right to the deferred
amount, in accordance with section 409A of the Code and the regulations and
other guidance issued thereunder.
          (j) To the extent Deferred Compensation fails to meet the requirements
of section 409A and the regulations and other guidance issued thereunder and is
required to be included in income, the Administrator may permit the distribution
of all or a portion of the balance credited to a Participant’s Memorandum
Account earlier than the times otherwise provided in the Plan.
          (k) No Participant shall have any discretion to accelerate payments
under Section 6.1(b) through Section 6.1(j) or any direct or indirect election
as to whether the Administrator’s discretion to accelerate a payment will be
exercised.

14



--------------------------------------------------------------------------------



 



          (l) If the Administrator reasonably anticipates that a deduction will
not be permitted with respect to a scheduled payment under the Plan due to the
application of section 162(m), the Administrator shall delay making such payment
until the Participant’s first taxable year in which the Administrator reasonably
anticipates, or should reasonably anticipate, the deduction of such payment will
not be barred by application of section 162(m) or until the period beginning
with the date of the Participant’s Separation from Service and ending on the
later of the last day of the taxable year of the Service Recipient in which the
Participant Separates from Service or the 15th day of the third month following
the Participant’s Separation from Service. Such delayed payment shall be made in
accordance with section 409A of the Code and the regulations and other guidance
issued thereunder.
          (m) If the Administrator reasonably anticipates that the making of a
schedule payment will violate Federal securities laws or other applicable law,
the Administrator may delay such payment until the earliest date at which the
Administrator reasonably anticipates that the making of the payment will not
cause such violation. For purposes of this section 6.1(m) , the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.
          Section 6.2 Scheduled Distributions to Participants.
          (a) Upon a Participant’s Separation from Service, an amount equal to
the balance credited to such Participant’s Memorandum Account shall be paid to
the Participant in a single payment during the calendar year immediately
following the calendar year in which such Separation from Service occurs;
provided, however, that if a Participant so elects in his initial election to
participate or in any subsequent deferral election, payment of balances
attributable to amounts deferred pursuant to such election may be made:
     (i) in a single payment as of some other date (not earlier than the first
day of the calendar year following the calendar year that includes the third
anniversary of the effective date of the election) specified by the Participant
in his election; or
     (ii) in annual installments over such number of years (not to exceed
fifteen (15)) and payable beginning on such date (not earlier than the first day
of the calendar year following the calendar year that includes the third
anniversary of the effective date of the election) specified by the Participant
in his election. In the event payment is to be made in installments, each
installment shall be equal to the balance credited to the Participant’s
Memorandum Account (or, if applicable, Memorandum Subaccount) as of the last
business day of the month ending immediately prior to the date on which payment
is to be made, divided by the number of installment payments remaining to be
paid (including the payment then being computed). Any portion of the balance
credited to the Participant’s Memorandum Account with respect to which a payment
has not been made shall continue to be adjusted pursuant to Article III, in
accordance with the Investment Benchmarks in which the Participant’s Memorandum
Account is deemed to be invested, until a distribution with respect to such
amount has been made.

15



--------------------------------------------------------------------------------



 



          (b) Notwithstanding section 6.2(a), each Participant may, by written
election given in such form and manner as the Administrator may prescribe, elect
to change the time and manner of distribution of the balance credited to any
Memorandum Subaccount; provided, however, that
     (i) Any such election shall not take effect until twelve (12) months after
it is received by the Administrator; and
     (ii) In the case of an election to defer a payment to be made on account of
an event other than the Participant’s death, Disability or Unforeseeable
Emergency, the first payment made under such election shall not occur until at
least five (5) years later than such payment would otherwise have been made; and
     (iii) In the case of an election to defer a payment to be made at a
specified time or pursuant to a fixed schedule, such election shall be made at
least twelve (12) months prior to the date of the first scheduled payment.
          (c) Distributions of balances deemed to be invested in Phantom Shares
shall be made in whole Shares (with cash paid in lieu of fractional Shares) and
all other distributions shall be made in cash unless the Administrator, in its
discretion, permits other forms of distribution.
          Section 6.3 Distributions to Beneficiaries.
          (a) A Participant may designate a Beneficiary or Beneficiaries by
filing a written notice with the Administrator prior to the Participant’s death,
in such form and manner as the Administrator may prescribe. A Participant who
has designated a Beneficiary or Beneficiaries may change or revoke such
designation prior to the Participant’s death by means of a similar written
instrument.
          (b) In the event that a Participant dies before receiving payment of
his entire Memorandum Account, payment of the value of the deceased
Participant’s Memorandum Account shall be made in a lump sum to his Beneficiary
or Beneficiaries as soon as practical during the calendar year following the
calendar year of the Participant’s death. upon receipt by the Administrator of
satisfactory evidence of the Participant’s death. If no Beneficiary shall have
been designated or if any such designation shall be ineffective, or in the event
that no designated Beneficiary survives the Participant, payment of the value of
the Participant’s Memorandum Account shall be made to the Participant’s personal
representative, or if no personal representative is appointed, to his surviving
spouse, or if he has no surviving spouse, to his then living descendants, per
stirpes, in the same manner and at the same time as the Participant’s Memorandum
Account would have been paid to a Beneficiary. If any Participant and any one or
more of his designated Beneficiary(ies) shall die in circumstances that leave
substantial doubt as to who shall have been the first to die, the Participant
shall be deemed to have survived the deceased Beneficiary(ies). The presence of
substantial doubt for such purposes shall be determined by the Administrator in
its sole and absolute discretion.

16



--------------------------------------------------------------------------------



 



          Section 6.4 Mandatory Cashout of Small Balances.
     Notwithstanding anything in the Plan to the contrary, except as provided in
section 6.5, if, at any time, the aggregate amount payable in respect of a
Participant’s Memorandum Account is not greater than the applicable dollar
amount under section 402(g)(1)(B) of the Code, the entire amount credited to his
Memorandum Account shall be distributed in a single lump sum payment as soon as
practicable, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred, in
accordance with section 409A of the Code and the regulations and other guidance
issued thereunder.
          Section 6.5 Restrictions on Payments to Specified Employees.
     Notwithstanding anything in the Plan to the contrary, to the extent
required under section 409A of the Code, no payment to be made to a Specified
Employee on or after the date of his Separation from Service shall be made
sooner than, and shall be deferred if necessary until, six (6) months after such
Separation from Service.
          Section 6.6 One-Time Change of Elections.
     A Participant may, not later than December December 31, 2008, elect in
writing to change the time and manner of payment of any patment due hereunder to
another time and manner of payment permitted under the Plan; provided, however,
that no such election shall result in the deferral of payment that is due to be
made in the year in which the election is made or the acceleration to year in
which the election is made of payment otherise scheduled to be paid later.
Article VII
Administration
          Section 7.1 Administrator.
     The Administrator shall, subject to the responsibilities of the Committee
and the Board, have the responsibility for the day-to-day control, management,
operation and administration of the Plan. The Administrator shall have the
following responsibilities:
          (a) To maintain records necessary or appropriate for the
administration of the Plan;
          (b) To give and receive such instructions, notices, information,
materials, reports and certifications as may be necessary or appropriate in the
administration of the Plan;
          (c) To prescribe forms and make rules and regulations consistent with
the terms of the Plan and with the interpretations and other actions of the
Committee;

17



--------------------------------------------------------------------------------



 



          (d) To require such proof or evidence of any matter from any person as
may be necessary or appropriate in the administration of the Plan;
          (e) To determine any question arising in connection with the Plan,
including any question of Plan interpretation, and the Administrator’s decision
or action in respect thereof shall be final and conclusive and binding upon all
persons having an interest under the Plan; provided, however, that any question
relating to inconsistency or omission in the Plan, or interpretation of the
provisions of the Plan, shall be referred to the Committee by the Administrator
and the decision of the Committee in respect thereof shall be final;
          (f) To review and dispose of claims under the Plan filed pursuant to
section 8.3 and appeals of claims decisions pursuant to section 8.4;
          (g) If the Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to the person entitled thereto, to direct the application of any amount
so payable to the use or benefit of such person in any manner that the
Administrator may deem advisable or to direct in the Administrator’s discretion
the withholding of any payment under the Plan due to any person under legal
disability until a representative competent to receive such payment on his
behalf shall be appointed pursuant to law;
          (h) To discharge such other responsibilities or follow such directions
as may be assigned or given by the Committee or the Board; and
          (i) To perform any duty or take any action which is allocated to the
Administrator under the Plan.
The Administrator shall have the power and authority necessary or appropriate to
carry out his responsibilities. The Administrator may resign only by giving at
least 30 days’ prior written notice of resignation to the Committee, and such
resignation shall be effective on the date specified in such notice.
               Section 7.2 Committee Responsibilities.
          The Committee shall, subject to the responsibilities of the Board,
have the following responsibilities:
          (a) To review the performance of the Administrator;
          (b) To hear and decide appeals, pursuant to the claims procedure
contained in section 8.4 of the Plan, taken from the decisions of the
Administrator;
          (c) To hear and decide questions, including interpretation of the
Plan, as may be referred to the Committee by the Administrator;
          (d) To report and make recommendations to the Board regarding changes
in the Plan, including changes in the operation and management of the Plan;

18



--------------------------------------------------------------------------------



 



          (e) To designate an alternate Administrator to serve in the event that
the Administrator is absent or otherwise unable to discharge his
responsibilities;
          (f) To remove and replace the Administrator or alternate, or both of
them, and to fill a vacancy in either office;
          (g) To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and
          (h) To perform any duty or to take any action that is allocated to the
Committee under the Plan.
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities. The Committee may take action under the Plan by
vote of a majority of the members present at any meeting of the Committee at
which a quorum is present or by unanimous written consent in lieu of meeting. No
member of the Committee shall participate in any action or decision in which he
has a personal interest unless all members of the Committee voting on such
matter are similarly interested. The Committee may delegate to one of its
members, to the Administrator or to any Non-Employee Director of the Company or
any other Participating Company the power and responsibility, to the extent not
expressly allocated under the Plan to the Administrator, to sign instruments and
other communications on its behalf and to take appropriate action to implement
the Committee’s decisions.
               Section 7.3 Claims Procedure.
          Any claim relating to benefits under the Plan shall be filed with the
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Administrator shall give the claimant written notice of such denial,
which notice shall specifically set forth:
          (a) The reasons for the denial;
          (b) The pertinent Plan provisions on which the denial was based;
          (c) Any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
needed; and
          (d) An explanation of the Plan’s procedure for review of the denial of
the claim.
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
               Section 7.4 Claims Review Procedure.
          Any person whose claim filed pursuant to section 8.3 has been denied
in whole or in part by the Administrator may request review of the claim by the
Committee, upon a form prescribed by the Administrator. The claimant shall file
such form (including a statement of his position) with the Committee no later
than 60 days after the mailing or delivery of the written

19



--------------------------------------------------------------------------------



 



notice of denial provided for in section 8.3, or, if such notice is not
provided, within 60 days after such claim is deemed denied pursuant to section
8.3. The claimant shall be permitted to review pertinent documents. A decision
shall be rendered by the Committee and communicated to the claimant not later
than 30 days after receipt of the claimant’s written request for review.
However, if the Committee finds it necessary, due to special circumstances (for
example, the need to hold a hearing), to extend this period and so notifies the
claimant in writing, the decision shall be rendered as soon as practicable, but
in no event later than 120 days after the claimant’s request for review. The
Committee’s decision shall be in writing and shall specifically set forth:
          (a) The reasons for the decision; and
          (b) The pertinent Plan provisions on which the decision is based.
Any such decision of the Committee shall be binding upon the claimant and the
Participating Company, and the Administrator shall take appropriate action to
carry out such decision.
               Section 7.5 Other Administrative Provisions.
          (a) Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 8.4 prior to
initiating any claim for judicial review.
          (b) Neither the members of the Committee, the Administrator, nor any
Non-Employee Director or employee of a Participating Company to whom
responsibilities are assigned under the Plan shall be liable for any act of
omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
          (c) The Administrator or the Committee may shorten, extend or waive
the time (but not beyond 60 days) required by the Plan for filing any notice or
other form with the Administrator or Committee, or taking any other action under
the Plan; provided, however, that no such shortening, extension or waiver shall
be done that would cause any Participant to be in constructive receipt of the
balance credited his Memorandum Account prior to the date on which such balance
is scheduled to be paid.
          (d) Any person, group of persons, committee, corporation or
organization may serve in more than one fiduciary capacity with respect to the
Plan.
          (e) Any action taken or omitted by the Administrator or the Committee
or any delegate of the Committee with respect to the Plan, including any
decision, interpretation, claim denial or review on appeal, shall be conclusive
and binding on all interested parties and shall be subject to judicial
modification or reversal only to the extent it is determined by a court of
competent jurisdiction that such action or omission was arbitrary and capricious
and contrary to the terms of the Plan.

20



--------------------------------------------------------------------------------



 



Article VIII
Amendment And Termination
               Section 8.1 Amendment by the Company.
          The Company reserves the right, in its sole and absolute discretion,
at any time and from time to time, by action of the Board, to amend the Plan in
whole or in part. In no event, however, shall any such amendment adversely
affect the right of any Participant, former Participant or Beneficiary to
receive any benefits under the Plan in respect of participation for any period
ending on or before the later of the date on which such amendment is adopted or
the date on which it is made effective.
               Section 8.2 Termination.
          (a) The Company reserves the right, in its sole and absolute
discretion, by action of the Board, to terminate the Plan, but only in the
following circumstances:
     (i) Within thirty (30) days before or twelve (12) months after any Change
in Control Event; and
     (ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
In such event, undistributed benefits attributable to participation prior to the
date of termination shall be distributed in lump sum payments as soon as
practicable following the effective date of termination.
          (b) The Company reserves the right, in its sole and absolute
discretion, by action of the Board, to suspend the operation of the Plan, but
only in the following circumstances:
     (i) With respect to Compensation to be earned and paid in calendar years
beginning after the date of adoption of the resolution suspending the operation
of the Plan; and
     (ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
In such event, no further Compensation shall be deferred following the effective
date of the suspension and Memorandum Accounts in existence prior to such date
shall continue to be maintained, and payments shall continue to be made, in
accordance with the provisions of the Plan.
               Section 8.3 Amendment or Termination by Other Companies.
          In the event that a corporation or trade or business other than the
Company shall adopt this Plan, such corporation or trade or business shall, by
adopting the Plan, empower the Company to amend or terminate the Plan, insofar
as it shall cover employees of such corporation

21



--------------------------------------------------------------------------------



 



or trade or business, upon the terms and conditions set forth in sections 9.1
and 9.2; provided, however, that any such corporation or trade or business may,
by action of its board of directors or other governing body, amend or terminate
the Plan, insofar as it shall cover employees of such corporation or trade or
business, at different times and in a different manner. In the event of any such
amendment or termination by action of the board of directors or other governing
body of such a corporation or trade or business, a separate plan shall be deemed
to have been established for the employees of such corporation or trade or
business, and any amounts set aside to provide for the satisfaction of benefit
liabilities with respect to employees of such corporation or trade or business
shall be segregated from the assets set aside for the purposes of this Plan at
the earliest practicable date and shall be dealt with in accordance with the
documents governing such separate plan.
Article IX
Miscellaneous Provisions
               Section 9.1 Notice and Election.
          The Administrator shall provide a copy of this Plan and the
resolutions of adoption to each individual who becomes eligible to participate,
together with a form on which the Eligible Officer may notify the Administrator
of his election whether to become a Participant, which form, if he so elects, he
may complete, sign and return to the Administrator.
               Section 9.2 Construction and Language.
          Wherever appropriate in the Plan, words used in the singular may be
read in the plural, words used in the plural may be read in the singular, and
the masculine gender may be read as referring equally to the feminine gender or
the neuter.
               Section 9.3 Headings.
          The headings of Articles and sections are included solely for
convenience of reference. If there is any conflict between such headings and the
text of the Plan, the text shall control.
               Section 9.4 Non-Alienation of Benefits.
          Except as may otherwise be required by law, no distribution or payment
under the Plan to any Participant, former Participant or Beneficiary shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
the same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such distribution or payment, voluntarily or involuntarily, the Committee, in
its sole discretion, may cancel such distribution or payment or may hold or
cause to be held or applied such distribution or payment, or any part thereof,
to or for the benefit of such Participant, former

22



--------------------------------------------------------------------------------



 



Participant or Beneficiary, in such manner as the Committee shall direct;
provided, however, that no such action by the Committee shall cause the
acceleration or deferral of any benefit payments from the date on which such
payments are scheduled to be made.
               Section 9.5 Indemnification.
          The Company shall indemnify, hold harmless and defend each
Participant, former Participant and Beneficiary, against their reasonable costs,
including legal fees, incurred by them or arising out of any action, suit or
proceeding in which they may be involved, as a result of their efforts, in good
faith, to defend or enforce the obligations of the Company and any other
Participating Employer under the terms of the Plan.
               Section 9.6 Severability.
          A determination that any provision of the Plan is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.
               Section 9.7 Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants or conditions of the Plan shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of the Plan must be made in
writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
               Section 9.8 Governing Law.
          The Plan shall be construed, administered and enforced according to
the laws of the State of New Jersey without giving effect to the conflict of
laws principles thereof, except to the extent that such laws are preempted by
federal law. The federal and state courts having jurisdiction in Bergen County,
New Jersey shall have exclusive jurisdiction over any claim, action, complaint
or lawsuit brought under the terms of the Plan or in any way relating to the
rights or obligations of any person under, or the acts or omissions of the
Company, the Board, the Administrator, the Committee or any duly authorized
person acting in their behalf in relation to, the Plan. By electing to
participate in this Plan, the Participant, for himself and any other person
claiming any rights under the Plan through him, agrees to submit himself, and
any such legal action described herein that he shall bring, to the sole
jurisdiction of such courts for the adjudication and resolution of such
disputes. Any payments made pursuant to this Plan are subject to and conditioned
upon their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.
               Section 9.9 Withholding.
          Payments from this Plan shall be subject to all applicable federal,
state and local income withholding taxes. The Company, Hudson City Savings Bank,
any other Participating Company or the Committee shall have the right to require
any person entitled to receive a distribution in Shares under this Plan to pay
the amount of any tax which is required to be

23



--------------------------------------------------------------------------------



 



withheld with respect to such Shares, or, in lieu thereof, to cancel without
notice, a sufficient number of Phantom Shares to cover the amount required to be
withheld.
               Section 9.10 No Deposit Account.
          Nothing in this Plan shall be held or construed to establish any
deposit account for any Participant or any deposit liability on the part of the
Company or any Participating Company. Participants’ rights hereunder shall be
equivalent to those of a general unsecured creditor of each Participating
Company.
               Section 9.11 Rights of Participants.
          No Participant shall have any right or claim to any benefit under the
Plan except in accordance with the provisions of the Plan. The establishment of
the Plan shall not be construed as conferring upon any Participant or other
person any legal right to a continuation of service or to any terms or
conditions of service, nor as limiting or qualifying the right of a
Participating Company to terminate the service of such Participant.
               Section 9.12 Status of Plan under ERISA.
          The Plan is intended to be a non-qualified deferred compensation plan
maintained exclusively for employees. The Plan is not intended to comply with
the requirements of section 401(a) of the Code or to be subject to Parts 2, 3
and 4 of Title I of ERISA. The Plan shall be administered and construed so as to
effectuate this intent.
               Section 9.13 Successors and Assigns.
          The provisions of the Plan will inure to the benefit of and be binding
upon the Participants and their respective legal representatives and testate or
intestate distributes, and each Participating Company and their respective
successors and assigns, including any successor by merger or consolidation or a
statutory receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of any Participating Company may be
sold or otherwise transferred.
               Section 9.14 Non-dilution Provisions.
          In the event of any merger, consolidation, or other business
reorganization involving the Company, and in the event of any stock split, stock
dividend or other event generally affecting the number of Shares held by each
person who is then a holder of record of Shares, and in the event of any other
occurrence which, in the judgment of the Committee warrants an adjustment to
avoid unintended enhancement or dilution of the rights of one or more
Participants under the Plan, the number of Phantom Shares credited to each
Participant’s Memorandum Account, and the unit value thereof, shall be adjusted
to account for such event. Such adjustment shall be effected in such manner as
the Committee shall determine to be appropriate in order to prevent the
enlargement or diminution of any Participant’s rights under the Plan.

24



--------------------------------------------------------------------------------



 



               Section 9.15 Compliance with Section 409A of the Code.
     The Plan is intended to be a non-qualified deferred compensation plan
described in section 409A of the Code. The Plan shall be operated, administered
and construed to give effect to such intent. In addition, the Plan shall be
subject to amendment, with or without advance notice to Participants and other
interested parties, and on a prospective or retroactive basis, including, but
not limited to, amendment in a manner that adversely affects the rights of
Participants and other interested parties, to the extent necessary to effect
such compliance.

25